DISSENTING OPINION.
VALLIANT, J.
— This court has in numerous decisions, beginning in 1862 with Porter v. Railroad, 33 Mo. 128, and ending in 1902 with Nagel v. Railroad, 167 Mo. 89, said that it was lawful for a city to authorize the construction and operation of a railroad in a street, and that such a use of the street was not a new servitude. Under these decisions, street railroads and steam railroads have been constructed and operated in the streets of all the cities in this State, and in many instances the value of property abutting the streets so used has been destroyed or greatly impaired; yet the court has said that the owner of the property has no remedy.
An elevated railroad in a street may, in point of fact, according to the particular circumstances, be more or less destructive of the value of the property than a surface road, but in point of law there is no difference between the right to subject the street to the servitude of a railroad on the surface and to that of a railroad on an elevated structure. If the one is not a new servi*723tude, the other is not; the principle is the same in both cases. If the court is now of the opinion that its former decisions were wrong, it would be better now, at this late date, to say so. But as long as we uphold • our former decisions, we can not, in my opinion, with consistency, say that an elevated railroad is a new servitude. r
For this reason I am unable to concur in the first paragraph of the opinion in this case.